05/29/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 April 15, 2019 Session

       JED EMERT v. MILLENNIUM TAXI SERVICE, LLC, ET AL.

                 Appeal from the Circuit Court for Bradley County
                No. V-16-558      Lawrence Howard Puckett, Judge
                      ___________________________________

                           No. E2018-01450-COA-R3-CV
                       ___________________________________

CHARLES D. SUSANO, JR., J., dissenting.

        I would affirm the trial court’s holding that plaintiff failed to produce evidence
sufficient to enable a reasonable trier of fact, without speculation, to find that the
defendant driver caused the door to close on plaintiff as he exited the taxi.

        As stated by the Supreme Court, “[t]he nonmoving party ‘must do more than
simply show that there is some metaphysical doubt as to the material facts.’ ” Rye v.
Women's Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 265 (Tenn. 2015)
(citing Matsushita Elec. Indus. Co., 475 U.S. at 586, 106 S. Ct. 1348). The nonmoving
party must demonstrate the existence of specific facts in the record which could lead a
rational trier of fact to find in favor of the nonmoving party. Id. (emphasis added).

       Plaintiff has no knowledge of how the door closed; he says it closed automatically.
He did not observe the driver operate the door. It is undisputed for purposes of this
motion that the door does not have a known mechanical defect. The majority states that it
“is undisputed that there are two buttons that control the door: one near the driver, and
the other on a post in the passenger area of the van.” It then notes that both parties deny
pressing a button and asserts that this creates a disputed issue and a credibility
determination “may be warranted.” I disagree. The undisputed presence of two door-
operating buttons is insufficient to withstand the present motion. The closing of the door
remains entirely unexplained. Plaintiff is unable to prove that it is more probable than any
other conclusion that the actions of the defendant driver caused the door to close on him
as he was exiting the taxi. We, like the future trier of fact, are left to speculate.

       Accordingly, I respectfully dissent.

                                          _______________________________
                                          CHARLES D. SUSANO, JR., JUDGE